Citation Nr: 1817272	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Steven H. Berniker, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from November 1973 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In December 2015, the case was remanded for further development.  


FINDING OF FACT

The Veteran's bilateral hearing loss is reasonably shown to be related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.




II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

At his September 1973 enlistment examination, audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
25
25
25
20
20

At January 1979 hearing testing, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
20
20
LEFT
15
20
30
20
15



At May 29, 1979 hearing testing, audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
25
25
LEFT
25
25
30
35
35


At May 30, 1979 hearing testing, audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
15
15
LEFT
30
30
30
30
20


At an April 1980 Class III flying examination, audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
5
LEFT
5
5
20
10
10


A November 2000 report from a private ear, nose and throat (ENT) physician shows diagnoses of right ear mild noise induced hearing loss and left ear moderate noise induced sensorineural hearing loss.  Audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
20
--
LEFT
25
30
40
25
--

Speech recognition was 100 percent in the right ear and 96 percent in the left ear. The physician noted that the Veteran related that he first became aware of difficulty hearing in both ears in 1983.  It was the physician's medical opinion that the Veteran's exposure to hazardous levels of noise while employed at McClellan Air Force Base permanently aggravated a pre-existing condition.  The physician noted that the pre-existing condition was a bilateral noise-induced sensorineural hearing loss of undetermined severity due to prior industrial noise exposure.  The physician opined that the permanent aggravation was due to cumulative trauma (i.e. cumulative exposure to hazardous levels of noise).    

A September 2009 audiological evaluation performed by Kaiser Permanente includes graphical findings indicative of hearing loss in both ears.  Speech discrimination findings were 100 percent in both ears (it is not clear if the Maryland CNC test was employed).  The use of amplification was recommended and the Veteran was referred to the Kaiser Permanente Hearing Aid Center.   

May 2010 private audiometric findings appear to show hearing loss in both ears.  

In an October 2010 letter, a private audiologist indicated that the Veteran reported that conversation sounded muddled to him, he often misunderstood or had difficulty understanding the voices of his daughter and his spouse and his family found the volume where he set the television to be uncomfortably loud.

Audiometric testing revealed a bilateral sensorineural hearing loss.  Speech reception thresholds were in agreement with the pure tone averages bilaterally.  Speech understanding ability was 92% in the right ear and 96% in the left ear when speech was presented at 65dBHL bilaterally.

At a January 2017 VA examination, audiometry revealed that puretone 
thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
20
25
LEFT
15
30
40
20
15

Speech audiometry revealed that speech recognition was 98 percent the right ear and 98 percent in the left ear.  

The examining audiologist noted that The Veteran reported military noise exposure in the form of jet engines, every type of aircraft, B52s and flight line noise as he was an aircraft mechanic, including during active duty from 1973 to 1981.  The examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service.  The examiner noted that the Veteran's hearing was within normal limits when he separated from active duty military service in 1981 and also on exams dated 11/19/83, 8/11/92, and 8/27/97.  Also, the Veteran's hearing was within normal limits at his VA examination in 2003, over 20 years after he separated from active duty military service.  Additionally, the configuration of Veteran's current hearing loss was not consistent with loud noise exposure and the Veteran's current hearing loss in the right ear did not meet the criteria to be considered a disability for VA purposes. 

In a March 2017 letter, a private physician indicated that the Veteran had a history of hazardous noise exposure and was diagnosed with bilateral sensorineural hearing loss.  It was the physician's medical and professional opinion that the Veteran would benefit from the use of hearing aids.     

The above summarized evidence clearly shows that the Veteran has a hearing loss disability by VA standards in the left ear.  Also, while the VA examiner did not find a right ear hearing loss disability, the private medical evidence, including the September 2009, May 2010 and October 2010 findings do appear to show hearing loss by VA standards in the right ear.  Thus, resolving reasonable doubt in the Veteran's favor, hearing loss disability by VA standards is also shown in this ear.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The current disability requirement is satisfied when a claimant has a disability during the pendency of his or her claim).  

There are conflicting medical opinions regarding whether the Veteran's bilateral hearing loss is related to service.  The November 2000 physician opined that the Veteran actually had a pre-existing noise-induced sensorineural hearing loss at least as early as 1983 due to prior industrial noise exposure.  While the physician did not specifically identify the Veteran's 8 years of military service from 1973 to 1981 as the source of this industrial noise exposure, it is evident from the record that this was the only source of significant industrial noise exposure (e.g. noise from aircraft) that the Veteran experienced prior to 1983.  Accordingly, the November 2000 physician's opinion weighs in favor of a nexus between service and current bilateral hearing loss disability.  

In contrast, the January 2017 VA examiner specifically found that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service.  The examiner did provide a specific rationale for this opinion, indicating that the Veteran's hearing was within normal limits when he separated from active service in 1981; that his hearing was within normal limits on exams dated 11/19/83, 8/11/92, and 8/27/97; that his hearing was within normal limits at his VA examination in 2003, over 20 years after he separated from active duty military service; and that the configuration of Veteran's current hearing loss was not consistent with loud noise exposure.  However, it does not appear that the examiner considered the initial and repeat audiological testing performed in May 1979, both of which showed hearing thresholds that qualify as a hearing loss disability by VA standards in both ears during service.   Also, the January 2017 VA examiner did not specify an alternative cause for the Veteran's hearing loss and the November 2000 physician did find that the Veteran's pattern of hearing was consistent with noise-induced loss.  Additionally, it does not appear that the January 2017 examiner considered what impact noise exposure had during the Veteran's reserve service, a period that ended in 2001 and involved the Veteran continuing to work as an aircraft mechanic during periods of INACDUTRA and/or ACDUTRA.  Given these limitations with the more detailed January 2017 opinion, the evidence is in equipoise as to whether the Veteran's current bilateral hearing loss is related to service.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted







ORDER

Service connection for bilateral hearing loss is granted.    



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


